***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
               JULIAN POCE ET AL. v. O & G
                 INDUSTRIES, INC., ET AL.
                       (AC 43511)
                       Alvord, Cradle and Bear, Js.

                                  Syllabus

The plaintiffs sought to recover damages for, inter alia, the defendant O
   Co.’s negligence related to their exposure to asbestos while working on
   a construction project. The trial court granted in part O Co.’s motion
   to strike the plaintiffs’ amended complaint. Subsequently, the court
   granted O Co.’s motion for summary judgment as to the remaining counts
   against O Co. and rendered judgment thereon, from which the plaintiffs
   appealed to this court. Held that the judgment of the trial court was
   affirmed; the trial court, having fully addressed the claims and arguments
   raised in this appeal, this court adopted the trial court’s thorough and
   well reasoned memoranda of decision as proper statements of the rele-
   vant facts, issues and applicable law on those issues.
      Argued October 13, 2021—officially released January 18, 2022

                            Procedural History

  Action to recover damages for, inter alia, the defen-
dants’ negligence, brought to the Superior Court in the
judicial district of Hartford, where the plaintiff filed
an amended complaint; thereafter, the court, Noble, J.,
granted in part the defendants’ motions to strike; subse-
quently, the court, Noble, J., denied the motion for sum-
mary judgment filed by the defendant Southern Middle-
sex Industries, Inc., and granted the named defendant’s
motion for summary judgment and rendered judgment
thereon, from which the plaintiffs appealed to this
court; thereafter, the plaintiffs withdrew their appeal
as to the defendant Southern Middlesex Industries, Inc.
Affirmed.
  Austin Berescik-Johns, with whom, on the brief, was
Paul Levin, for the appellants (plaintiffs).
  Michael S. Lynch, with whom, on the brief, was
Nicole A. Carnemolla, for the appellee (named defen-
dant).
                          Opinion

  PER CURIAM. The plaintiffs, Julian Poce, Skerdinand
Xhelaj, Michael Meredith, Erjon Goxhaj, and Fatjon
Rapo, appeal from the summary judgment rendered by
the trial court in favor of the defendant O & G Industries,
Inc.1 On appeal, the plaintiffs claim that the court
improperly granted the defendant’s (1) motion to strike
and (2) motion for summary judgment. We affirm the
judgment of the trial court.
   The plaintiffs commenced the present action in
December, 2016, and filed the operative complaint in
May, 2017. The plaintiffs, mason laborers who were
employed by Connecticut Mason Contractors, Inc.,
alleged that they repeatedly were exposed to asbestos
while working on a large-scale construction project at
Wethersfield High School in Wethersfield. Relevant to
this appeal, each of the five plaintiffs asserted claims
against the defendant, the construction/project man-
ager for the Wethersfield High School project, sounding
in negligence, negligent infliction of emotional distress,
premises liability, and recklessness. On March 29, 2017,
the defendant filed a motion to strike the claims against
it. The plaintiffs filed an objection. On December 5,
2017, the court, Noble, J., issued its memorandum of
decision, in which it granted the motion to strike in
part as to the plaintiffs’ claims of negligence, premises
liability, and recklessness.
   On September 7, 2018, the defendant filed a motion
for summary judgment as to the plaintiffs’ remaining
claims against it, which sounded in negligent infliction
of emotional distress. The plaintiffs filed an objection
and a memorandum in opposition to the defendant’s
motion for summary judgment. Oral argument was held
on June 3, 2019. On September 30, 2019, the court,
Noble, J., issued its memorandum of decision, in which
it granted the defendant’s motion for summary judg-
ment and rendered judgment thereon. This appeal fol-
lowed.
  On appeal, the plaintiffs claim that the court improp-
erly granted the defendant’s motion to strike and motion
for summary judgment. Our examination of the record
on appeal, and of the briefs and oral arguments of the
parties, persuades us that the judgment of the trial court
should be affirmed. Because the court’s memoranda
of decision fully address the arguments raised in the
present appeal, we adopt the court’s thorough and well
reasoned decisions as proper statements of the facts
and applicable law as to the claims against the defen-
dant.2 See Poce v. O & G Industries, Inc., Superior
Court, judicial district of Hartford, Docket No. CV-17-
6074254-S (December 5, 2017) (reprinted at 210 Conn.
App. ,        A.3d     ); Poce v. O & G Industries, Inc.,
Superior Court, judicial district of Hartford, Docket No.
CV-XX-XXXXXXX-S (September 30, 2019) (reprinted at 210
Conn. App. ,         A.3d    ). It would serve no useful
purpose for us to repeat the discussions contained
therein. See, e.g., Woodruff v. Hemingway, 297 Conn.
317, 321, 2 A.3d 857 (2010); Maselli v. Regional School
District No. 10, 198 Conn. App. 643, 647–48, 235 A.3d
599, cert. denied, 335 Conn. 947, 238 A.3d 19 (2020).
      The judgment is affirmed.
  1
    The plaintiffs also named Southern Middlesex Industries, Inc. (SMI), as
a defendant in this action. SMI moved to strike counts twenty-one through
thirty of the plaintiffs’ operative complaint. The court granted SMI’s motion
to strike as to counts twenty-one through twenty-five and denied it as to
counts twenty-six through thirty. SMI thereafter filed a motion for summary
judgment as to counts twenty-six through thirty, which the court denied.
On July 20, 2020, the plaintiffs withdrew their action against SMI, and, on
August 18, 2020, the plaintiffs withdrew their appeal as to SMI. Accordingly,
we refer in this opinion to O & G Industries, Inc., as the defendant and to
SMI by name.
  2
    Both memoranda of decision address claims against SMI. See footnote
1 of this opinion. Because SMI is no longer a party to this action, we adopt
the trial court’s memoranda of decision only as they relate to the claims
against the defendant.